*922Memorandum by the Court. Review by petitioner of a determination made by the Commissioner of Agriculture and Markets under article 78 of the Civil Practice Act denying its application to build an additional plant at Dundee, New York.
Petitioner already has in operation five milk plants in this State. Its application for a further extension to a sixth area was denied on the ground that the commissioner is not satisfied that the granting of such permission would not tend to a destructive competition in a market already adequately served or that it would be in the public interest.
Determination confirmed, with $50 costs and disbursements.